DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the response filed 3/9/22, Applicant has amended claims 1, 8 and 15, added new claims 24-32, and canceled claims 3-5, 7, 10-12, 14 and 17-19.  Applicant’s arguments provided with respect to the amended claims have been fully considered but they are not persuasive.
Vermani discloses in ¶ [0057] that numbers of space-time-streams greater than eight streams may be employed, and gives specific examples of ten space-time-streams, while disclosing tradeoff between storing P-matrices corresponding to numbers of streams and LTF overhead wastage (i.e. when a 16x16 matrix is used for ten space-time-streams).  Vermani also discloses that size 10x10, 12x12, 14x14 and 16x16 P-matrices may be stored for corresponding numbers of space-time streams, thus envisaging the use of 10, 12, 14 and 16 streams.
Vermani then provides an alternative implementation, stating that “an AP 105-a may use a P-matrix for modulation such that each dimension of the P-matrix is less than the total number of space-time-streams.  For example, rather than store high volume P-matrices with dimensions greater than 8x8, the AP 105-a may use smaller P-matrices, such as an 8x8 orthogonal P-matrix, to modulate LTFs for high volume space-time-stream transmissions” (see ¶ [0058]).  Vermani thus suggests using smaller size matrices (i.e. an 8 x 8 matrix) for “high volume” space-time-stream transmissions,” which based on the context from the preceding paragraph, would include numbers of space-time-streams greater than 8 (i.e. 10, 12 14, etc.).
[0050]: “the AP 105 may transmit using up to sixteen streams (and, correspondingly using up to sixteen LTFs) which may be referred to as a high volume of space-time streams.  In some implementations, the AP 105 may modulate the LTF section using a square orthogonal matrix with dimensions smaller than the number of streams or LTF indices.  For example, an AP 105 may store an 8x8 matrix in memory for packet modulation and may use this 8x8 matrix for modulating when transmitting with any number of space-time-streams” (emphasis added).  While Vermani describes an example in paragraph [0060] of extending an 8 x 8 matrix to cover 16 spatial streams, this example does not preclude the use of the 8 x 8 smaller size matrix for “any number of space-time-streams,” as explicitly stated in paragraph [0050].  Accordingly, Vermani expressly teaches using an 8x8 matrix for high volume space-time-stream transmissions with any number of space-time-streams, including those other than sixteen, and the claims stand rejected, as detailed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 15 and 24-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vermani et al. U.S. Patent App. Pub. No. 2019/0115970.
Regarding claims 1, 8 and 15, Vermani discloses a device 605 comprising processing circuitry 620 (FIG. 6), the processing circuitry configured to execute software instructions 630 625) to perform a method to: determine a first number of spatial streams, greater than 8 streams and less than 16 spatial streams, with which to transmit symbols of a high efficiency (HE) long training field (LTF), as Vermani discloses transmitting over high volumes of space-time-streams using a P-matrix with a dimension (i.e. 8x8) less than the total number of space-time streams to modulate HE LTFs for high volume space-time-stream transmissions (see ¶¶ [0057], [0067]), where the high volumes of space-time-streams include numbers of streams greater than 8 and less than 16 (see ¶ [0056]); determine a first set of tones to apply a first consecutive half of the number of spatial streams and determine a second set of tones, different than the first set of tones, to apply a second consecutive half of the number of spatial streams, as Vermani discloses: “[t]o handle modulation of the LTF section 215 with a P-matrix that has dimensions smaller than the number of space-time-streams, the AP 105-a may use one or more modulation techniques as described with reference to FIGS. 3 and 4” (¶ [0058]), and further states: “FIG. 3 shows an example of techniques for performing LTF modulation in a wireless communications system 300 that supports high volumes of space-time-streams….In the first LTF modulation technique 310-a, the AP 105-b may use a first P-matrix 315-a to modulate a first group of space-time-streams [corresponding to a “first consecutive half of the number of spatial streams”] across the LTF symbols over a first set of frequency tones 320 and may use a second P-matrix 315-b to modulate a second group of space-time-streams [corresponding to a “second consecutive half of the number of spatial streams”] across the LTF symbols over a second set of frequency tones 320” (¶ [0059]); determine a first 8 x 8 orthogonal p-matrix (see ¶ [0050]), wherein the first 8 x 8 orthogonal p-matrix is applied to the first set of tones and the second set of tones (¶ [0058]); generate an HE frame comprising the HE-LTF based on the application of the first 8 x 8 315-a and 315-b (see FIGS. 3-4, ¶¶ [0050], [0060]); and transmit the frame using the number of spatial streams (see FIGS. 3-4, ¶¶ [0058]-[0060]).
Regarding claims 24, 27 and 30, Vermani discloses the use of greater than eight spatial streams, and specifically ten spatial streams (see ¶¶ [0057]-[0058]), and thus the first consecutive half of the number of spatial streams may be numbered one through five, and the second consecutive half of the number of spatial streams may be numbered six through ten.
Regarding claims 25, 28 and 31, Vermani discloses the use of greater than eight spatial streams, and specifically twelve spatial streams (see ¶¶ [0057]-[0058], [0076]), and thus the first consecutive half of the number of spatial streams may be numbered one through six, and the second consecutive half of spatial streams may be numbered seven through twelve.
Regarding claims 26, 29 and 32, Vermani discloses the use of greater than eight spatial streams, and envisages fourteen spatial streams (see ¶¶ [0050], [0057]-[0058]), and thus the first consecutive half of the number of spatial streams may be numbered one through seven, and the second consecutive half of spatial streams may be numbered eight through fourteen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/
Primary Examiner, Art Unit 2631                                                                                                                                                                                            3/30/2022